10

t1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 1 of 20

PHILIP J. TRENCHAK, ESQ.
Nevada State Bar No. 9924

Mullins & Trenchak, Attorneys at Law
1614 8, Maryland Parkway

Las Vegas, Nevada 89104

P: (702) 778-9444

F; (702) 778-9449

E: phil@mullinstrenchak.com
Attorney for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

LISA ZACCARIA, an individual, CASE NO.:
Plaintiff, COMPLAINT

Causes of Action:
Vs. 1) Discrimination based on disability (ADA)
2) Violation of the FMLA

NEVADA RESTAURANT SERVICES, INC. 3) Retaliation

dba DOTTY’S, a domestic corporation,

Defendants.

 

 

 

 

COMPLAINT
Plaintiff, LISA ZACCARIA (hereinafter “Plaintiff’) by and through her attorney PHILIP
J. TRENCHAK, Esq., of Mullins and Trenchak, Attorneys at Law, hereby brings suit against NEVADA
RESTAURANT SERVICES, INC. dba DOTTY’S, doing business as a domestic corporation (hereinafter
“NRSI”), inclusive, and avers and alleges as follows:
| JURISDICTION

1. This is an action for damages arising under the Americans with Disabilities Act (“The
ADA”), The Family Medical Leave Act (“The FMLA”), and ADA and/or FMLA retaliation.

2. This Court has primary jurisdiction over claims set forth herein pursuant to 28 U.S.C. §
1331 (federal question), 28 U.S.C. §1343(a)(4)(civil rights action) and 42 U.S.C. §2000e-5(f(3)(unlawful
discrimination and retaliation in employment). This Court bas supplemental jurisdiction over any state

law claims pled herein pursuant to 28 U.S.C. §1367.

J

 
10

11

12

13

14

16

17

18

19

20

21

22

23

24

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 2 of 20

3. All material allegations relative to the named defendants contained in this Complaint are
believed to have occurred in the State of Nevada, Clark County. Therefore, venue properly lies in the
southern division of the United States Court for the District of Nevada pursuant to 28 U.S.C. §1391(b)(2).

EXHAUSTION OF ADMINISTRATIVE REMEDY

4, Plaintiff initiated the process of filing a Charge of Discrimination against her former
employer, the Defendant named in this action, with the United States Equal Opportunity Commission
(“EEOC”) wherein she alleged discrimination on the basis of her ADA Rights, and retaliation as a
continuing action. This was done within 300 days of the incident giving rise to this complaint.

5. Thereafter, Plaintiff's attorney received LISA ZACCARIA’s Notice of Right to Sue from
the U.S. Equal Employment Opportunity Commission. Please see attached Exhibit A.

6. This action is being filed within 90 days of the EEOC “Right to Sue” Letter being received
by Plaintiff. Therefore this action is timely.

7. Plaintiff has exhausted her administrative remedy on all claims pled hereunder prior to

filing this action with this Court.

PARTIES
8. Plaintiff is, and was at all times material to this action, an individual, residing in the State
of Nevada, employed by Defendant.
9, Plaintiff is informed and believes, and thereupon alleges, that Defendant, NRSI, is and was

at all times material to this action, duly authorized to transact, and in fact transacting business in the
County of Clark, State of Nevada.

GENERAL ALLEGATIONS
10. Plaintiffis informed and believes, and thereupon alleges, that on or about August 22, 2018,

Plaintiff entered into employment with Defendant.

il. On or about September 16, 2016, Plaintiff began working for Defendant at NRSI as an

Accounts Payable Manager.

12. On or about March 9, 2017 Plaintiff was diagnosed with Breast Cancer.

13. Plaintiff informed Human Resources of her condition.

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 3 of 20

14. Plaintiff was told that medical documentation was not necessary to establish leave under

the FMLA because she was covered by the Americans with Disabilities Act.

15. Management and Human Resources pressured Plaintiff to tell her team.

16. Plaintiff was not offered FMLA paperwork on or around March 9, 2017.

17. On or about August 31, 2017 Plaintiff was working three (3) days a week in the office and
two (2) days at home.

18. On or about October 18, 2017, Plaintiff was given FMLA Leave without being given any

paperwork for her physicians to complete.

19, Human Resources and management completed the FMLA documents.

20. Plaintiff returned to work on or about March 5, 2018.

zl. Human Resources did not request a clearance from Plaintiffs Doctor.

22. On or about March 6, 2018, Plaintiff's team member returned from a maternity leave and

was terminated on this date as well.
23. Plaintiff was given a large task prior to a scheduled medical appointment on April 20, 2018

and Plaintiff politely explained that the appointment was medically necessary.

24. On or about April 24, 2018, Plaintiff received a write-up for leaving for her medical
appointment.
25, The Human Resources Director assured Plaintiff that it was not necessary, and that the

write-up would be expunged from her record.

26. On or about April 24, 2018, Plaintiff inquired of HR as to whether or not she needed a
Doctor’s Note for her FMLA Leave, HR explained to Plaintiff that she was covered pursuant to the
Reasonable Accommodation requirements under the ADA under the FMLA.

27. Plaintiff was unsure of HR’s explanation so she sent a confirmation email regarding her

FMLA days which were utilized and those which remained.
3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

235

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 4 of 20

28. On or about April 27, 2018, Plaintiff was told that if she did not work six (6) hours per day
that a full eight (8) hour shift would be deducted from her FMLA available time.

29, The write-up of April 24, 2018 remained on Plaintiff's record.

30. On or about April 29, 2018, Plaintiff was given additional work tasks in spite of the fact
that she was working less due to her FMLA leave.

31. On or about April 29, 2018, Plaintiff spoke to Human Resources because she felt
overwhelmed by her job duties.

32. In essence, Plaintiff was asking for a Reasonable Accommodation so that she could
perform the necessary job tasks at hand, given her disability and the limitations that her disability had
caused.

33. Plaintiff was not given ADA Reasonable Accommodation paperwork at that time, and
only found out that the paperwork was available prior to the date she was terminated.

34. On or about April 30, 2018, Plaintiff submitted FMLA paperwork from her primary
physician and her oncologist and these FMLA documents were approved by HR.

35. On or about April 30, 2018, Plaintiff received an email from HR containing the 2017
FMLA forms, which were completed by HR, without any participation from Plaintiff or her physicians.

36. On or about May 7, 2018, Plaintiff asked the Assistant Controller (AC) for assistance in
performing work tasks given the limitations that her life altering disability had created for her.

37. The AC simply informed Plaintiff she needed to get the work completed in a timely fashion
without any offer of a reasonable accommodation.

38. On or about May 8, 2018, Plaintiff met with the AC to discuss concerns that she had
concerning her supervisor attempting to go around company policy.

39, Plaintiff stated to the AC, that it is extremely difficult for her to complete extra/additional

work tasks during her chemotherapy treatments and radiation therapy.
4

 
10

11

12

13

14

i)

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 5 of 20

40. The AC offered to discuss the matter further during the following week but this never
occurred.
Al. On or about May 9, 2018, Plaintiff spoke with the AC about being inundated with work,

and requiring a reasonable accommodation to accomplish her work and further stated that her FMLA

mandates that she only work a maximum of eight (8) hours per day which was not being adhered to by

Defendant.
42. The AC offered very little assistance.
43, The Director of HR was asked questions regarding the suggestions the AC made, and the

Director of HR contradicted each suggestion.

44, Plaintiff requested assistance in dealing with the uncompromising demands that the AC
was putting on her and her team, in spite of her disability, and no assistance was offered.

45, On or about May 10, 2018 an employee was rushed to the hospital to give birth and another
employee accompanied her,

46, The CFO forced Plaintiff to contact the accompanying employee to explain that if she did
not return to work she would be written up.

47. Between May 17, 2018 and May 29, 2018, Plaintiff's FMLA paperwork was submitted by
her physicians and then approved by HR.

48. On or about May 30, 2018 Plaintiff sent an email to HR that she needed to take an FMLA
day and the company continued to contact her throughout the remainder of that day.

49. Plaintiff consistently emailed, and had discussions with HR regarding issues with FMLA
and reasonable accommodation requests.

50. On July 26, 2018, Plaintiff's department lost an employee and Plaintiff was told by
management to “deal with it.”

51. Plaintiff again informed management of her illness, her FMLA, and made an informal
5

 
16

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 6 of 20

request for a reasonable accommodation and no assistance was offered.

52. On or about August 13, 2018 Plaintiff was admitted to the hospital for an infection and

underwent surgery on August 15, 2018.

53. On or about August 20, 2018, Plaintiff noticed that her FMLA paperwork had expired.
54, The HR Representative explains that “it does not matter.”
55. On or about August 20, 2018, the HR Director took every Friday and counted it toward

Piaintiff's FMLA Days, which was not the agreement they had reached and subsequently memorialized

in emails.

56. The HR Director explained that anything under six (6) hours of work in a day would count
as an FMLA Day.

57, Plaintiff discussed this with the Department of Labor, and was told this calculation was

not valid pursuant to the FMLA.
58. On or about August 21, 2018, additional FMLA paperwork was submitted to HR and
approved.

59. On or about August 23, 2018, Plaintiff dropped off additional FMLA to HR.

60. The HR Director exclaimed “Why do you need medical leave?”

61. This was a private medical question but Plaintiff answered to attempt to find a peaceful
resolution.

62, Plaintiff explained she had been hospitalized due to a red hot spot on her left breast.

63. Plaintiff sent a picture to her doctor and the doctor ordered her to the UMC Emergency
Room.

64. Plaintiff was admitted, given antibiotics, and was taken into surgery.

65. The HR Director persisted and stated “Why?”

66. Plaintiff went on to explain her private medical condition to an extremely angry HR

6

 
22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document 1 Filed 05/15/20 Page 7 of 20

Director.
67. Plaintiff went on to discuss the fact that the FMLA Leave was being unfairly calculated.
68. The HR Director stated that they would address it at a later date which never occurred.
69. On or about August 23, 2018 a Supervisor stated that the HR Director and CFO asked her

“if it was better or worse with Plaintiff in the office.”

70. Plaintiff felt that this was in response to the submission of her FMLA paperwork.

ak On or about August 30, 2018 Plaintiff was emailed regarding a pay adjustment to hourly
wages.

72. On or about October 9, 2018, Plaintiff had to take new FMLA forms to her physician as

Defendant’s HR department had supplied Plaintiff with expired FMLA paperwork.

73. On or about October 22, 2018, Plaintiff's FMLA paperwork was submitted and approved
by HR.
TA. On or about October 29, 2018, the CFO and Plaintiff exchanged emails regarding

Plaintiff's issues with FMLA, her persisting ADA informal requests, and the fact that Plaintiffs
department is down two (2) employees which has increased the work load exponentially.

Bs No assistance was provided.

76. On or about December 3, 2018, an Email exchange between HR and Plaintiff occurred
wherein Plaintiff was placed on hourly wages.

77. Plaintiff requested a letter from HR to document that the CFO was putting Plaintiff on an
hourly wage schedule so that she could submit it to her treating physicians.

78. Plaintiff felt that this hourly wage re-classification was punishment for using FMLA leave
and for requesting assistance in performing her job duties.

7a, Plaintiff was also told that she could not work from home.

80. HR never responded.

 
10

11

14

15

16

19

20

2]

22

23

24

25:

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document 1 Filed 05/15/20 Page 8 of 20

81. On or about December 4, 2018, the CFO and AC explained that they would now be cutting
Plaintiff's hours for time not worked.
82. Plaintiff explained the issues at work, including employee turnover, abundance of work,

and limited days while Plaintiff was out on FMLA leave.

83. The CFO explained that he was going to cut Plaintiff's pay and not pay her for hours not
worked.
84. This statement conflicted with what the HR Director had explained about Plaintiff being a

salaried employee and the FMLA.

85. The CFO’s statement also contradicted with Plaintiff's agreed upon salary.

86. Plaintiff explained that she had been undergoing intensive cancer treatments and that she
had asked for help in completing work tasks which was never rendered by Defendant.

87. Plaintiff sent emails to HR requesting clarification as to “docked pay” and no responses
were returned by HR.

88. On or about December 10, 2018, Plaintiff went directly to HR and asked for documents in
writing which were not provided pertaining to the change to hourly, PTO and OT, and how that would
work.

89. Plaintiff also advised HR that she was feeling pressure to be released from her Doctor’s
care by management.

90. Plaintiff informed HR that she had the same workload in spite of the reduced hours and
reduced pay and has never been offered a reasonable accommodation.

91, On or about December 10, 2019, Plaintiff went to the HR Director and asked if she was
going to answer Plaintiff's emails concerning being placed on hourly wages.

92, The HR Director stated that she had no intention of answering those emails because it

would look as though they were forcing the hours on the Plaintiff.
8

 
20

21

22

23

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document 1 Filed 05/15/20 Page 9 of 20

93. The HR Director went on to explain that Plaintiff would be docked the hours she was not
able to work.

94, The Plaintiff was also told by the HR Director, that Plaintiff had to discuss these issues
with the CFO because he was in control of all of these issues.

95, On or about December 18, 2018, Plaintiff spoke to the CFO and asked him to put the
hourly rate into a memorialized writing.

96. The CFO explained that her position was forty plus (40+) per week and that a person that
is able to work those hours is needed for the position.

97. Plaintiff explained to the CFO that she was not planning on becoming ill, that she has
worked from home, that she has worked through chemotherapy treatment, and requested assistance in
performing her job tasks, turnover was experienced and worked through, and Plaintiff and her team did
everything in their power to work through it.

98. The CFO would not explain exactly how Plaintiff would be paid.

99. The CFO placed Plaintiff on hourly wages until her treating physician took her off of
Physical Therapy and issued a note on or about August 21, 2019.

100. On or about October 1, 2019, the AC informed Plaintiff that management was asking why
Plaintiff was on FMLA.

101. That AC informed Plaintiff that she told them it was for medical reasons.

102. Plaintiff sent a Complaint to HR informing HR of what had occurred.

103. On or about October 10, 2019, Plaintiff submitted additional paperwork to HR.

104. Plaintiff was inundated with additional work and pled with management for additional
assistance and no assistance was offered.

105. On or about November 11, 2019, Plaintiff submitted additional FMLA paperwork stating

that Plaintiff could work no more than nine (9) hours per shift.
o

 
20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 10 of 20

106. On or about November 11, 2019, Plaintiff was written up for not completing assignments
and other employees were instructed not to assist Plaintiff.

107. On or about November 14, 2019, Plaintiff was badgered about not completing
assignments, and additional issues by Managers.

108. Plaintiff explained she had not been given assistance, and she was working beyond her
FMLA maximum time allotment.

109. On or about November 20, 2019, Plaintiff was written up for not completing a task that
another employee also did not complete.

110. The other employee did not receive a write-up, but Plaintiff did.

111. These issues were memorialized in an email to HR.

112. On or about November 20, 2019, another email was sent to HR about the issues with
FMLA and Plaintiff's lack of reasonable accommodations despite requesting accommodations for almost
two (2) years and Defendant failing to react in any manner aside from piling on more work and pushing
deadlines.

113. A third email was sent to HR on November 20, 2019, and this sparked a personal visit
from the manager addressed in the email.

114. No responses were ever received to any of the three (3) emails sent on November 20, 2018.

Lis. FMLA paperwork was sent by Plaintiff to HR again specifying that nine (9) hours per day
was Plaintiff's maximum given her health constraints.

116. On or about November 27, 2019 additional work was placed upon Plaintiff's department
and it could not be performed timely and management was fully aware of the situation.

117. A manager would consistently berate Plaintiff in front of other employees and demand
impossible production on systems that no one had experience with.

118. On or about December 12, 2019 Plaintiff was placed on a Performance Improvement Plan
10

 
20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 11 of 20

(PIP) for thirty (30) days which was also referred to as a “last and final” warning.

119. The PIP was very ambiguous but no further details were forthcoming.

120. Plaintiff requested further details on the PIP and Management refused to comply with her
requests.

121. On or about December 19, 2019, Plaintiff emailed HR about the PIP and no response was
ever received.

122. On or about December 23, 2019, Plaintiff discussed issues with Management that needed
to be addressed regarding completing work assignments.

123. Management refused to discuss the issues.

124. On December 23, 2019, Plaintiff finally received a response from HR and was told to do
a flow chart of reorganization of the department.

125. Plaintiff informed HR that year end issues would make that impossible until some time in
January.

126. On or about December 24, 2019, Plaintiff requested Short Term Disability forms from HR
to have a medically necessary surgery related to her disability that Defendant had been informed about.

127, On or about December 31, 2019, Plaintiff had a meeting with HR.

128. During the meeting, Plaintiff brought up the FMLA and the ADA.

129, Plaintiff believes that this meeting was audio-recorded.

130. Plaintiff asked why she was not being accommodated by limiting her shifts to nine (9)
hours per day at a maximum as outlined by her doctors in her FMLA paperwork.

131. Plaintiff also stated that additional tasks are regularly added which makes completion of
those tasks within a nine (9) hour window an impossibility.

132, HR suggested that Plaintiff could pick up on the task on the next business day after

completing a nine (9) hour shift.
i

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 12 of 20

133. Plaintiff explained that this was not possible given the demands of management and that
she has continually explained these issues to management without any assistance offered whatsoever.

134. That Management was concerned with deadlines and was not concerned with Plaintiffs
medical issues.

135. HR explained to Plaintiff that she had a right to file a complaint about the offending
managers, which was completed by Plaintiff, and subsequently no response was received.

136. HR was told by Plaintiff, that the PIP was given to her as a result of retaliation for FMLA
Leave and ADA Reasonable Accommodation Requests.

137. HR, informed Plaintiff, that she needed ADA Reasonable Accommodation Request forms
which was the first time she had been told this by any Representative of NRSI.

138. Plaintiff had been told that she was covered under the ADA because of her FMLA.

139. Plaintiff requested the forms and immediately took them to all of her physicians.

140. Plaintiff sent e-mails to HR explaining that it would take a week to get each form
completed by the respective doctors.

141. The ADA forms were returned to HR approximately a week prior to Plaintiff's
termination.

142. Plaintiff was terminated on or about January 13, 2020 for allegedly not meeting the terms

of her PIP.

143. Plaintiff suffered additional damages set forth in this Amended Complaint.

FIRST CAUSE OF ACTION
(Discrimination Based on Disability in violation of State and Federal Statutes)

144. Plaintiff incorporates all of the allegations in the preceding paragraphs as though fully set

forth herein.
145. Plaintiff is a member of the class of persons protected by state and federal statutes

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 13 of 20

prohibiting discrimination based on Disability.

146. Plaintiff is a qualified individual, fully able to perform her job tasks.

147. Plaintiff informed Defendant that she had a disability and that it was affecting her job.

148. Plaintiff is a qualified individual with a disability that is able to perform the essential
functions of her job with a reasonable accommodation.

149. Defendant was aware of the disability but never offered a reasonable accommodation and
did not engage in the interactive process with Plaintiff to help her to obtain a reasonable accommodation

to assist her in performing the essential functions of her position.

150. Defendant did act as if reasonable accommodations would be made in support of her
disability.
151. No reasonable accommodations were made even though Plaintiff made her employer

aware that she has a disability that was affecting her work.

152. Defendant never engaged in the interactive process of attempting to obtain a reasonable
accommodation for Ms. Zaccaria.

153. Defendant, as an employer is subject to Nevada and federal statutes prohibiting
discrimination based upon Disability, NRS 613.330 et. seq. and the ADA et. seq. as amended and thus,
has a legal obligation to provide Plaintiff and all employees a workplace free of unlawful discrimination

based upon Disability.

154. Plaintiff informed Defendant she had a disability affecting a major life function.

155. Defendant refused to take reasonably adequate steps to prevent discrimination against
Plaintiff, based upon Disability.

156. Plaintiff informed Defendant of her Disability and Defendant acted as though her work

performance was therefore not an issue and gave Plaintiff a false sense of security that she was granted a

Reasonable Accommodation.

13

 

 
19

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 14 of 20

157. No other similarly situated persons, not of Plaintiffs protected class, were subject to the
same or substantially similar treatment.

158, Plaintiff suffered adverse economic impact including but not limited to loss of pay,
benefits, expenses and other damages which will be more fully described at the time of trial.

159. Plaintiff was embarrassed, humiliated, angered and discouraged by the discriminatory
actions taken against her.

160. Plaintiff suffered and continues to suffer compensable emotional and physical harm,
including but not limited to, headaches, sleeplessness, anxiety and depression resulting from this unlawful
discrimination by her employer.

161. Plaintiff is entitled to be fully compensated for her emotional disturbance by being forced
to endure this discrimination.

162. Plaintiff is entitled to recover punitive damages for Defendant’s malicious, intentional
repeated violations of federal and state civil rights laws.

163. Plaintiff suffered damages in an amount to be deemed sufficient by a jury.

164. Plaintiff is entitled to an award of reasonable attorney’s fees.

165. Defendant is guilty of oppression, fraud or malice, express or implied as Defendant
knowingly and intentionally discriminated against Plaintiff because of her Disability.

166. Therefore, Plaintiff is entitled to recover damages for the sake of example, to deter other

employers from engaging in such conduct and by way of punishing the Defendant in an amount deemed

sufficient by the jury.
SECOND CAUSE OF ACTION
(VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (FMLA))

167. Plaintiff repeats, re-alleges, and incorporates herein by reference, the allegations contained
in the foregoing paragraphs as though fully set forth herein.
168. The Family and Medical Leave Act applies to employers that meet the following

requirements:

a. Employees at companies with 50 or more employees who work within 75 miles of the

primary work site.

14

 
10

11

12

13

14

15

16

17

18

19

20

2)

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 15 of 20

b. Employees must have worked at the company for at least 12 months (for at least 1,250

hours in those 12 months) before they can take leave under FMLA.
169. Plaintiff did work for the Plaintiff beginning on September 16, 2016.

170. Plaintiff was unlawfully terminated on January 13, 2020.

171. Plaintiff was employed for longer than twelve (12) months at the time of her unlawful
termination.

172. Defendant also has an excess of fifty (50) employees.

173. Plaintiff was therefore entitled to leave under the Family and Medical Leave Act.

174. When an employee requests FMLA leave or the employer acquires knowledge that leave
may be for a FMLA purpose, the employer must notify the employee of his or her eligibility to take leave,
and inform the employee of his or her rights and responsibilities under the FMLA.

175. When the employer has enough information to determine that leave is being taken for a
FMLA-qualifying reason, the employer must notify the employee that the leave is designated and will be
counted as FMLA leave.

176. Plaintiff's FMLA rights were repeatedly violated as outlined above.

177. Plaintiff was legally entitled to FMLA Leave and Defendant knew that there was an
underlying medical reason for the FMLA Leave given the medical documentation that was provided by
Plaintiff to Defendant.

178. Plaintiff was required to retain counsel to prosecute this FMLA violation cause of action

and is entitled to an award of reasonable attorney’s fees and costs.

THIRD CAUSE OF ACTION
(Retaliation under Federal Law, 42 U.S.C. § 2000e-3 and Nevada State Law, NRS 613.340)

179, Plaintiff incorporates all of the allegations in the preceding paragraphs as though fully set
forth herein.

180. In violation of 42 U.S.C § 2000e-3, Defendant retaliated against Plaintiff after she
informed Human Resources Representatives that she had a disability and/or that she was being targeted
for harassment by management due to her ADA Reasonable Accommodation Requests and her repeated

complaints to HR regarding violations of her FMLA rights.

15

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document 1 Filed 05/15/20 Page 16 of 20

181. In violation of NRS 613.340 Defendant retaliated against Plaintiff after she informed her
employer on multiple occasions that she herself had a disability and that she needed her FMLA to be
followed as written by her treating physicians.

182. The behavior complained of also constitutes retaliatory discrimination.

183. There may be more detrimental acts of which Plaintiff is unaware which may also
constitute retaliation in that it harmed Plaintiff in her workplace.

184. The aforementioned actions and conduct by Defendant constitutes illegal retaliation which
is prohibited by federal and state statutes.

185. Plaintiff has been seriously harmed, economically and emotionally by this unlawful
retaliation and she is entitled to be fully compensated therefor.

186. Plaintiff had to engage the services of attorneys for representation in this matter and is

entitled to an award of reasonable attorney’s fees.
WHEREFORE, Plaintiff prays for relief against Defendants, each of them, as follows:
ON ALL CAUSES OF ACTION

1. For compensatory damages in the principal amount in excess of seventy-five thousand
dollars ($75,000.00) to be proven at trial;

2. For punitive damages in the principal amount in excess of seventy-five thousand dollars
($75,000.00) to be proven at trial;

3. For special damages in the principal amount in excess of seventy-five thousand dollars,

($75,000.00) to be proven at trial;

4, For attorney’s fees and costs incurred;

5 For all damages in an amount to be proved at trial;
6. For costs of suit herein incurred;

7 For reasonable interest on amounts due; and

Mf
Mf
Hf

16

 
20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 17 of 20

8. For any such other and further relief as this Court deems just and proper.

DATED this 15" day of May, 2020.

MULLINS & TRENCHAK, ATTORNEYS AT LAW

Philip J. Trenchak, Esq.

Nevada Bar No. 009924

Mullins & Trenchak, Attorneys at Law
1614 S. Maryland Parkway

Las Vegas, NV 89104

17

 
Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 18 of 20

PLAINTIFF’S JURY DEMAND
Plaintiff, LISA ZACCARIA by and through her attorneys of record, PHILIP J. TRENCHAK, ESQ.

of the law firm MULLINS & TRENCHAK, ATTORNEYS AT LAW, respectfully submits this Demand

for Jury pursuant FRCP 38 in the above captioned matter.

20

2]

22

23

24

25

26

27

28

 

 

DATED this 15" day of May 2020.

MULLINS & TRENCHAK, ATTORNEYS AT LAW

PHILIP J. TRENCHAK, ESQ.
Nevada State Bar No. 009924
1614S. Maryland Parkway

Las Vegas, Nevada 89104

P: (702) 778-9444

F: (702) 778-9449

E: phil@mullinstrenchak.com

E: victoria@mullinstrenchak.com
Attorneys for Plaintiff

18

 
Case 2:20-cv-00887-JCM-VCF Document1 Filed 05/15/20 Page 19 of 20

Exhibit A
Right to Sue Notice

 
Case 2:20-cv-00887-JCM-VCF “en 1 Filed 05/15/20 Page 20 of 20

 

 

SEOC Form 161-8 P16} U.S. EQuAL EMPLOYMENT OFFORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Lisa Z2ccerta From: Las Vagas Local Office
9546 Ruby Hills Drive 333 Las Vegas Bhyd Seuth
Las Veges, NY 69134 Suite 5560
. Las Vegas, NV aSt01

 

On behalf of persons} engriaved whose identity is |

 

 

CONFIDENTIAL (28 CFR §1601.7(a})
EEOC Charge No.” EEOC Representative Telephone No-
Donna M. Gutley,
_ #87-2020-00538 Investigata (702) 386-6508

 

(See aise the additional information enclosed with this farm}

NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Nolice of Right to Sue, issued under Titfe Vil, the ADA or GINA based on ihe above-numbered charge. It has
been issued st your request. Your lawsuit under Tile Vil, the ADA or GINA must be filed In 3 federal ar state court WITHIN 99 DAYS
of your recelpt of this notice; or your right to sue based on this charge will be last, {The time linait for filing suil based on a claim under
slate law may be different) .

[| More than 180 days have passed since the filing of this charge.

[%] Less than 180 days bave passed since the Sing cri charge, but | have determined that it is unlikely that the EEOC will
be able to complele its sdmiristrative processing within 180 days from the filing of this charge.

The EEOC is tenminaling Its processing of this charge.

[_] The EEOS will continue fo process this charge.
Aga Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was fed until
90 days afer you receive nolice thal we have completed action ¢n the charga. In this regard, the paragraph marked below applies to
your case: .

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed In federal or state court WITHIN
99 DAYS of your receipt of this Notice. Otherwise, your right lo sue based on the above-numbered charge will be lost.

{| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file sull in federal or state court under the ADEA at ihis time.

Equal Pay Act (EPA}: You already have the right to sue under the EPA filling an EEOC charge is rot required.) EPA suits must be brought. —
in fadersl or state court within 2 years (3 years for willful viotations) of the alleged EPA underpayment This means that backpay dus for

 

 

any violations that occurred more than 2 yearg (3 veart) before you tle suit may not be collectible.
if you file sult, based on this charge, please send 5 copy of your court complaint to this office,
On behalf of the Commission FEp j 4
: <2 4 Lig
S< .
Enclosures(S} Patricia A, Kane, Date Matiec?
Acting Director
|
te Philip Trenchak, Esq. Homan Resources Director
MULLINS & TRENGHAK, ATTORNEY AT LAW Nevada Restaurant Services
4514 South Maryland Parkwa 3455 Losee Road
ry ¥ North Las Vegas, NV 8$030

Las Vegas, NV 89164 |

 
